Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed September 30, 2020.  Claims 1-24 are pending and examined. 
Examiner’s Note: regarding 101 the analysis results in a repair recommendation which while it might be useful for a commercial interaction is not itself a commercial interaction.  The mental process itself would be to complex to be done in someone’s head explicitly this way. 
Specification
Applicant is required to update the status (pending, allowed, etc.) of all parent priority applications in the first line of the specification.  The status of all citations of US filed applications in the specification should also be updated where appropriate.  (The only priority claims are to three provisional applications which can’t change in status. If there are any other priority claims the sooner that is brought up the better for everyone.)
Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS forms 1449 filed 12/16/2020 and 3/09/2021, are attached to the instant Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Leise (U.S. 10,657,707 B1) in view of Haller et al. (U.S. 9,218,626 B1).  
As per claim 1 Leise teaches: 
A system, comprising: 
a hardware processor; (see at least Leise Column 5 lines 54-56  the microprocessor) and 
a non-transitory machine-readable storage medium (see at least Leise Column 5 lines 57-63) encoded with instructions executable by the hardware processor to perform a method comprising: 
receiving a plurality of vehicle repair recommendation sets for a damaged vehicle, wherein each of the vehicle repair recommendation sets identifies (i) at least one component of the damaged vehicle, (ii) a recommended vehicle repair operation for each identified component, and (iii) a score and/or confidence percentage for each see at least Leise abstract, Column 12 Lines 31-63 Identifies confidence intervals for repair predictions.)  
when a plurality of the vehicle repair recommendation sets identify recommended vehicle repair operations for one of the components of the damaged vehicle, selecting the recommended vehicle repair operation for the one of the components having the highest score, and unselecting the other recommended vehicle repair operations for the one of the components; (see at least Leise abstract, Column 11 Lines 20-34, Column 13 Lines 7-21  Comparing the damage and finding the repair time required.)
While Leise focuses on vehicle repair time it is not explicit about identifying the specific parts and repair operations involved in that repair time but Haller teaches finding just such data.  (see at least Haller abstract, Column 2 lines 60-Column 3 lines 13 and Column 5 lines 57-Column 6 line 3  “Parts” can include services in the repair of the vehicle.)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in a known way with an expectation of success. 
As per claim 2 Leise teaches: 
The system of claim 1, wherein: 
each of the vehicle repair recommendation sets identifies one or more images of the damaged vehicle; (see at least Leise Column 2 lines 6-22 and Column 12 lines 64-Column 13 lines 6  Uses images of the damaged part to identify the required repairs comparing to the training set data.)  
and the method further comprises: 
see at least Leise Column 2 lines 6-22  Uses images of the damaged part to identify the required repairs comparing to the training set data.)  
As per claim 3 Leise teaches: 
The system of claim 1, the method further comprising: 
identifying the score of the selected recommended vehicle repair operation in the generated composite vehicle repair recommendation set. (see at least Leise Column 12 lines 50-63.  The confidence interval is a kind of score regarding the repair.)  
As per claim 4 Leise teaches: 
The system of claim 1, the method further comprising: 
generating a composite score based on the score of the selected recommended vehicle repair operation and the score of each unselected recommended vehicle repair operation. (see at least Leise abstract, Column 11 Lines 20-44 Combining repair predictions is generating a composite score.)  
As per claim 5 Leise teaches:
The system of claim 1, wherein generating a composite score comprises one of: 
taking the highest score; and 
averaging the scores. (see at least Leise abstract, Column 11 Lines 30-32)  
As per claim 6 Leise teaches:  
The system of claim 1, wherein: 
see at least Leise Column 5 lines 7-19  Machine learning is an example of artificial intelligence.)  
As per claim 7 Leise teaches:  
The system of claim 6, wherein: 
each of the further artificial intelligence functions is trained; (see at least Leise Column 5 lines 7-19  Machine learning is an example of artificial intelligence.) and 
the method further comprises: 
requesting one or more of the further artificial intelligence functions be re-trained when a predetermined event occurs. (see at least Leise Column 20 lines 22-25  The updating of the statistical model is it being retrained.)  
As per claim 8 Leise teaches: 
The system of claim 1, wherein selecting the recommended vehicle repair operation for the one of the components having the highest score comprises: 
selecting the recommended vehicle repair operation for the one of the components having the highest score based on statistical aggregation methodologies comprising at least one of highest voting, (see at least Leise Column 11 lines 28-32  majority vote is highest voting) maximal scores, counting, and plurality of maximal score votes. 
As per claim 9 Leise teaches: 
A non-transitory machine-readable storage medium encoded with instructions executable by a hardware processor of a computing component, the machine-readable 
receiving a plurality of vehicle repair recommendation sets for a damaged vehicle, wherein each of the vehicle repair recommendation sets identifies (i) at least one component of the damaged vehicle, (ii) a recommended vehicle repair operation for each identified component, and (iii) a score and/or confidence percentage for each recommended vehicle repair operation; (see at least Leise abstract, Column 12 Lines 31-63 Identifies confidence intervals for repair predictions.)  
when a plurality of the vehicle repair recommendation sets identify recommended vehicle repair operations for one of the components of the damaged vehicle, selecting the recommended vehicle repair operation for the one of the components having the highest score, and unselecting the other recommended vehicle repair operations for the one of the components; (see at least Leise abstract, Column 11 Lines 20-34, Column 13 Lines 7-21 Comparing the damage and finding the repair time required.)
While Leise focuses on vehicle repair time it is not explicit about identifying the specific parts and repair operations involved in that repair time but Haller teaches finding just such data.  (see at least Haller abstract, Column 2 lines 60-Column 3 lines 13 and Column 5 lines 57-Column 6 line 3  “Parts” can include services in the repair of the vehicle.)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in a known way with an expectation of success. 
As per claim 10 Leise teaches: 
The non-transitory machine-readable storage medium of claim 9, wherein: 
see at least Leise Column 2 lines 6-22 and Column 12 lines 64-Column 13 lines 6  Uses images of the damaged part to identify the required repairs comparing to the training set data.) and 
the method further comprises: 
selecting the images identified by the selected recommended vehicle repair operation, and identifying the selected images in the generated composite vehicle repair recommendation set. (see at least Leise Column 2 lines 6-22  Uses images of the damaged part to identify the required repairs comparing to the training set data.)  
As per claim 11 Leise teaches: 
The non-transitory machine-readable storage medium of claim 9, the method further comprising: 
identifying the score of the selected recommended vehicle repair operation in the generated composite vehicle repair recommendation set. (see at least Leise Column 12 lines 50-63.  The confidence interval is a kind of score regarding the repair.)  
As per claim 12 Leise teaches:
The non-transitory machine-readable storage medium of claim 9, the method further comprising: 
generating a composite score based on the score of the selected recommended vehicle repair operation and the score of each unselected recommended vehicle repair operation. (see at least Leise abstract, Column 11 Lines 20-44 Combining repair predictions is generating a composite score.)  
As per claim 13 Leise teaches: 

taking the highest score; and 
averaging the scores. (see at least Leise abstract, Column 11 Lines 30-32)  
As per claim 14 Leise teaches: 
The non-transitory machine-readable storage medium of claim 9, wherein: each of the vehicle repair recommendation sets is generated by a respective further artificial intelligence function. (see at least Leise Column 5 lines 7-19  Machine learning is an example of artificial intelligence.)
As per claim 15 Leise teaches: 
The non-transitory machine-readable storage medium of claim 14, wherein: 
each of the further artificial intelligence functions is trained; (see at least Leise Column 5 lines 7-19  Machine learning is an example of artificial intelligence.) and 
the method further comprises: 
requesting one or more of the further artificial intelligence functions be re-trained when a predetermined event occurs. (see at least Leise Column 20 lines 22-25  The updating of the statistical model is it being retrained.)  
As per claim 16 Leise teaches:
The non-transitory machine-readable storage medium of claim 9, wherein selecting the recommended vehicle repair operation for the one of the components having the highest score comprises: 
selecting the recommended vehicle repair operation for the one of the components having the highest score based on statistical aggregation methodologies see at least Leise Column 11 lines 28-32  majority vote is highest voting) maximal scores, counting, and plurality of maximal score votes. 
As per claim 17 Leise teaches: 
A method comprising: 
receiving a plurality of vehicle repair recommendation sets for a damaged vehicle, wherein each of the vehicle repair recommendation sets identifies (i) at least one component of the damaged vehicle, (ii) a recommended vehicle repair operation for each identified component, and (iii) a score and/or confidence percentage for each recommended vehicle repair operation; (see at least Leise abstract, Column 12 Lines 31-63 Identifies confidence intervals for repair predictions.)
when a plurality of the vehicle repair recommendation sets identify recommended vehicle repair operations for one of the components of the damaged vehicle, selecting the recommended vehicle repair operation for the one of the components having the highest score, and unselecting the other recommended vehicle repair operations for the one of the components; (see at least Leise abstract, Column 11 Lines 20-34, Column 13 Lines 7-21  Comparing the damage and finding the repair time required.)
While Leise focuses on vehicle repair time it is not explicit about identifying the specific parts and repair operations involved in that repair time but Haller teaches finding just such data.  (see at least Haller abstract, Column 2 lines 60-Column 3 lines 13 and Column 5 lines 57-Column 6 line 3  “Parts” can include services in the repair of the vehicle.)  Therefore it would have been obvious to a person of ordinary skill in the 
As per claim 18 Leise teaches:
The method of claim 17, wherein: 
each of the vehicle repair recommendation sets identifies one or more images of the damaged vehicle; (see at least Leise Column 2 lines 6-22 and Column 12 lines 64-Column 13 lines 6  Uses images of the damaged part to identify the required repairs comparing to the training set data.) and 
the method further comprises: 
selecting the images identified by the selected recommended vehicle repair operation, and identifying the selected images in the generated composite vehicle repair recommendation set. (see at least Leise Column 2 lines 6-22  Uses images of the damaged part to identify the required repairs comparing to the training set data.)
As per claim 19 Leise teaches: 
The method of claim 17, further comprising: 
identifying the score of the selected recommended vehicle repair operation in the generated composite vehicle repair recommendation set.  (see at least Leise Column 12 lines 50-63.  The confidence interval is a kind of score regarding the repair.)
As per claim 20 Leise teaches: 
The method of claim 17, further comprising: 
generating a composite score based on the score of the selected recommended vehicle repair operation and the score of each unselected recommended vehicle repair see at least Leise abstract, Column 11 Lines 20-44 Combining repair predictions is generating a composite score.) 
As per claim 21 Leise teaches: 
The method of claim 17, wherein generating a composite score comprises one of:
 taking the highest score; and 
averaging the scores. (see at least Leise abstract, Column 11 Lines 30-32) 
As per claim 22 Leise teaches: 
The method of claim 17, wherein: 
each of the vehicle repair recommendation sets is generated by a respective further artificial intelligence function. (see at least Leise Column 5 lines 7-19  Machine learning is an example of artificial intelligence.) 
As per claim 23 Leise teaches: 
The method of claim 22, wherein: 
each of the further artificial intelligence functions is trained; (see at least Leise Column 5 Lines 7-19  Machine learning is an example of artificial intelligence.) and 
the method further comprises: 
requesting one or more of the further artificial intelligence functions be re-trained when a predetermined event occurs. (see at least Leise Column 20 lines 22-25  The updating of the statistical model is it being retrained.) 
As per claim 24 Leise teaches: 
The method of claim 17, wherein selecting the recommended vehicle repair operation for the one of the components having the highest score comprises: 
see at least Leise Column 11 lines 28-32  majority vote is highest voting) maximal scores, counting, and plurality of maximal score votes.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Vahidi et al. U.S. 10,922,664 B2 – Web based repair cost estimating system.
Abhinav et al. USPG 2020/0293,394 A1 – Trouble shooting assistant combines recommendations.  
Nelson et al. U.S. 10,949,814 B1 – Intelligent vehicle repair estimation system uses images.
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-7366	(Draft Communications)
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696